Citation Nr: 0531035	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  93-09 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1944 to June 1946, 
and from December 1947 to April 1967.  He died on July [redacted], 
1992.  The appellant is his widow.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, denied service connection 
for the cause of the veteran's death. 

The appellant testified in support of her claim before a 
Hearing Officer at a hearing held at the RO in April 1993.  

In July 1996, the Board affirmed the RO's September 1992 
decision.  The appellant then appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In January 1998, based on an Appellee's Motion to 
Vacate, the Court issued an Order vacating the Board's 
decision and remanding the appellant's claim to the Board for 
readjudication consistent with the Order.  

In September 1998, the Board again denied the claim of 
entitlement to service connection for the cause of the 
veteran's death.  Thereafter, the appellant continued to 
pursue her appeal by submitting additional evidence in 
support of her claim and by filing a Motion for 
Reconsideration (motion) of the Board's decision.  In a 
letter dated March 1999, the Board notified the appellant 
that it had denied her motion and had referred the additional 
evidence to the RO for consideration of whether it 
constituted new and material evidence to reopen her claim for 
service connection for the cause of the veteran's death.  

The RO considered the evidence, and in a rating decision 
dated in December 1999, denied the appellant's claim.  The 
appellant appealed the RO's December 1999 decision to the 
Board, and in March 2001, the Board affirmed the RO's denial.  
The Board specifically determined that new and material 
evidence had not been received to reopen the previously 
denied claim.  The appellant appealed the Board's decision to 
the Court.  In May 2001, based on an Appellee's Motion for 
Remand and to Stay Proceedings, the Court issued an Order 
vacating the Board's March 2001 decision and remanding the 
matter to the Board for readjudication under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  

In February 2002, the Board again denied reopening the 
appellant's claim.  The appeal before the Court still 
pending, in March 2003, based on an Appellee's Motion for 
Remand and to Stay Further Proceedings, the Court issued an 
Order vacating the Board's February 2002 decision and 
remanding the matter to the Board for readjudication.  In its 
Order, the Court questioned why the Board, in its prior 
decisions, required the appellant to submit new and material 
to reopen her initial 1992 claim for service connection for 
the cause of the veteran's death.  It instructed the Board to 
provide an adequate statement of the reasons and bases for 
doing so.  

In October 2003 and August 2004, the Board in turn remanded 
the appellant's claim to the RO, via the Appeals Management 
Center (AMC) in Washington, D.C.  In its remands, it 
mistakenly characterized the issue on appeal as "whether new 
and material evidence has been presented to reopen a claim 
for service connection for the cause of the veteran's 
death."  A review of the record reflects that the appellant 
has continuously pursued her claim for such a benefit since 
1992, including by appealing all denials to the Board and 
then to the Court.  Given his fact, the Board has 
recharacterized the claim on appeal as is noted on the first 
page of this decision.  

For the reasons that follow, the Board again REMANDS this 
claim to the RO via AMC.  


REMAND

The appellant contends that she is entitled to service 
connection for the cause of the veteran's death.  She alleges 
that the veteran began smoking in service, in World War II, 
became addicted to nicotine at some point during service from 
1944 to 1967, developed cancer after service in 1984, 
secondary to the smoking, and ultimately died due to the 
cancer.  She argues that the federal government should be 
held responsible for the effect of the veteran's in-service 
smoking because, during service, the military and various 
service groups supplied the veteran with cigarettes despite 
knowing they were harmful to his health.  Additional action 
is necessary to decide this claim.  

On November 9, 2000, the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became law.  Regulations implementing the VCAA 
are published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2005).  The VCAA and its implementing regulations are 
applicable to this appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not strictly 
complied with the VCAA by providing the appellant adequate 
assistance with regard to her claim.  Accordingly, any 
decision to proceed in adjudicating that claim would 
prejudice the appellant in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 
865-66 (1998), codified at 38 U.S.C.A. § 1103 (2005), also 
became law.  This law, which prohibits service connection for 
death or disability resulting from an injury or disability 
due to the in-service use of tobacco products, applies to 
claims filed after June 9, 1998.  

In this case, the appellant filed her claim for service 
connection for the cause of the veteran's death in August 
1992.  Therefore, the law does not affect the disposition of 
this appeal.  Rather, the following opinions of VA's General 
Counsel offer guidance regarding her entitlement to the 
benefit sought on appeal.

In January 1993, VA's General Counsel issued an opinion 
addressing when benefits may be awarded based upon in-service 
tobacco use.  The General Counsel indicated that direct 
service connection may be granted if the evidence shows 
injury or disability resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  In June 1993, 
the General Counsel clarified its January 1993 opinion.  It 
explained that it did not mean that service connection will 
be established for a disability related to tobacco use if the 
affected veteran smoked in service.  Rather, it means that 
any disability allegedly related to tobacco use that is not 
diagnosed until after service would not preclude 
establishment of service connection.  The General Counsel 
held that the claimant must demonstrate that the disability 
resulted from the use of tobacco during service, and the 
adjudicator must take into consideration the possible effect 
of smoking before and after service.  

In May 1997, VA's General Counsel issued an opinion 
addressing when service connection may be granted for 
disability or death due to nicotine dependence caused by in-
service tobacco use.  The General Counsel held that secondary 
service connection may be granted if the following three 
questions can be answered affirmatively: (1) whether nicotine 
dependence may be considered a disability for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97, 62 Fed. Reg. 
37,954 (1997).

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes.  Therefore, pursuant to the 
above opinions, in order to establish entitlement to service 
connection for a disability due directly to in-service 
tobacco use or secondarily to nicotine dependence, the record 
must include competent medical evidence showing that the 
disability resulted from in-service tobacco use, or that 
nicotine dependence was acquired or worsened during or as a 
result of service and that the nicotine dependence caused the 
disability for which benefits are sought.  See Parker v. 
Principi, 15 Vet. App. 407, 4111 (2002).

As the appellee pointed out in its September 1997 Motion to 
Vacate BVA Decision, to Remand, and to Stay Further 
Proceedings, upon which the Court based its January 1998 
Order, there is insufficient medical evidence of record to 
determine whether cancer of the tongue, which, in part, 
caused the veteran's death in July 1992, was due to smoking 
in service from 1944 to 1967, or whether the veteran 
developed nicotine dependence during that time period and 
later developed cancer secondary to the addiction.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  A medical 
examination or medical opinion is deemed necessary if, in 
part, the record does not include sufficient competent 
medical evidence to decide the claim.  In this case, the 
record confirms that the veteran smoked in service from 1944 
to 1967 and after service to 1990, and developed cancer of 
the tongue in 1984.  The record includes an opinion of a 
health care professional linking the veteran's cancer to 
smoking, but not specifically to his in-service smoking.  
Such an opinion is insufficient to grant the benefit sought 
on appeal.  Given this fact, AMC needs to obtain a more 
comprehensive medical opinion on remand.

In addition, in its September 1997 Motion to Vacate BVA 
Decision, to Remand, and to Stay Further Proceedings, the 
appellee also pointed out that there was relevant evidence 
that was outstanding and needed to be secured in support of 
the appellant's claim.  The appellee identified such evidence 
as records of the veteran's treatment of a parotid tumor by 
Dr. Randall Michel (1978), records of the veteran's terminal 
cancer treatment by the same physician (1990s), and records 
of the veteran's last hospitalization at Lompoc District 
Hospital (1992).  Thereafter, the RO, including via AMC, 
contacted the appellant and asked her to identify the dates 
of such treatment records and to sign forms authorizing their 
release, but the appellant responded that she had nothing 
further to submit.  Given that this case is being remanded 
for another purpose and these outstanding treatment records 
are crucial to the appellant's claim, on remand, AMC should 
contact the veteran one last time and explain to her the 
importance of obtaining such evidence in support of her 
claim.  

This appeal is REMANDED for the following action:

1.  AMC should contact the appellant and 
explain to her the importance of 
providing the complete names, addresses 
and dates of treatment of all health care 
providers, VA and non-VA, who evaluated 
the veteran's cancer after service and 
whose records are not already in the 
claims file.  AMC should specifically 
seek information regarding the veteran's 
alleged treatment by the previously noted 
health care providers, including Dr. 
Randall Michel, who evaluated the 
veteran's parotid tumor in 1978 and his 
tongue cancer in the 1990s, and Lompoc 
District Hospital, where the veteran died 
in July 1992.

2.  After securing any necessary 
authorizations for the release of the 
veteran's treatment records, AMC should 
request, obtain and associate with the 
claims file the actual clinical records, 
consultation reports, reports of 
diagnostic testing, progress notes, and 
any other pertinent treatment records or 
evaluation reports from all identified 
health care providers.  

3.  After associating any additional, 
pertinent evidence with the claims file, 
AMC should forward the claims file to a 
VA examiner for review of all pertinent 
documents therein.  AMC should ask the 
examiner to confirm in his written report 
that he conducted such a review, 
including of the service medical records.  
Following the review, the examiner 
should:

(a) offer an opinion as to 
whether it is at least as 
likely as not that the 
veteran's tongue cancer, which 
initially manifested in 1984, 
was caused by his smoking while 
in service from 1944 to 1967;

(b) offer an opinion as to 
whether the veteran was 
nicotine dependent when he 
developed tongue cancer and, if 
so, whether he acquired that 
dependency during service; and

(c) discuss the significance of 
the veteran's history of 
smoking after service from 1968 
to 1984, when his tongue cancer 
initially manifested; and 

(d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

4.  AMC should then readjudicate the 
claim of entitlement to service 
connection for the cause of the veteran's 
death based on a consideration of all of 
the evidence of record.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, AMC should 
provide the appellant a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the appellant unless she 
receives further notice.  She does, however, have the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

